Citation Nr: 1635445	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus with symptoms of irritable bowel syndrome (IBS) prior to December 7, 2009, on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus with symptoms of irritable bowel syndrome (IBS) on or after December 7, 2009, on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for right sacroiliitis prior to September 25, 2012.

5.  Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis at L5-S1 with mild degenerative changes (previously characterized as right sacroiliitis) on or after September 25, 2012.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from February 1982 to February 1998.

This matter initially came before the Board on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada.  In that decision, the RO denied a rating in excess of 10 percent for GERD, denied a compensable rating for right knee patellofemoral syndrome, and denied reopening the claim for service connection for right sacroiliitis.  The Veteran appealed the July 2008 rating decision to the Board.  

In a subsequent rating decision in March 2010, the RO in St. Petersburg, Florida, granted service connection for right sacroiliitis and assigned a 10 percent rating for that disability.  The RO also increased the evaluation for the Veteran's GERD to 10 percent.  

In August 2010, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e).

The Board remanded the case for further development in August 2012.  The case was subsequently returned, and in November 2014, the Board denied an evaluation in excess of 10 percent for GERD with Barrett's esophagus with symptoms of IBS for the period from July 11, 2007, to December 6, 2009, and increased the evaluation to 30 percent effective from December 7, 2009.  The Board also remanded the issues of entitlement to an increased rating for patellofemoral syndrome of the right knee and right sacroiliitis for additional development and entitlement to TIDU.  

The Veteran then appealed the November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision, the Court vacated the portion of the Board's November 2014 decision that determined that referral for extraschedular consideration was not warranted for GERD with Barrett's esophagus with symptoms of IBS.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), a remand is required for the claims for an increased evaluation for the Veteran's service-connected back and right knee disabilities.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran was afforded VA examinations in March 2016, those examinations do not satisfy the requirements under Correia.  As such, another VA examination is required in this case.

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims.  Thus, those issues should be resolved prior to resolution of the claim for entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

In addition, the Board finds that the issues of entitlement to a rating in excess of 20 percent for GERD with symptoms of IBS on an extraschedular basis is inextricably intertwined with the claim for TDIU. Brambley v. Principi, 17 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, low back, GERD, and IBS.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right knee patellofemoral syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee, as well as the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage. He or she should further address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  In addition, the examiner should state whether there is any malunion or nonunion of the tibia and fibula.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right knee patellofemoral syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

The examiner should also indicate whether there is any form of ankylosis.  

In addition, he or she should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  The AOJ should consider whether a referral to the Director for extraschedular consideration is needed for any of the service-connected disabilities on appeal.  If so, the AOJ should make such a referral.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating for the Veteran's GERD with Barrett's esophagus with symptoms of IBS pursuant to 38 C.F.R. § 3.321 (b)(1).  The determination should be made in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

3.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if in order.  


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




